August 30, 2012




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                        JOHN MATTHEW CONE, Appellant

NO. 14-11-00530-CR                        V.

                         THE STATE OF TEXAS, Appellee


                       ________________________________

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED. We further order this decision certified below
for observance.